Case 3:20-cv-03017-RAL Document 3 Filed 01/25/21 Page 1 of 4 PageID #: 10




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



SYLVAN L. GODFREY,                                               3:20-CV-03017-RAL


                        Plaintiff,

                                                       ORDER SCREENING § 2255 MOTION,
        vs.                                          DIRECTING SERVICE, AND REGARDING
                                                          ATTORNEY-CLIENT PRIVILEGE
UNITED STATES OF AMERICA,                                              WAIVER


                        Defendant.




       Petitioner Sylvan L. Godfrey filed a pro se motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255. Doc. 1. A jury convicted Godfrey of one count of aggravated

sexual abuse of a child in U.S. v. Godfrev. 13-CR-30118. The United States Court of Appeals for

the Eighth Circuit affirmed the conviction. Godfrey is now in federal custody. At trial. Criminal

Justice Act panel attorney Wade A. Reimers represented Godfrey. In his motion, Godfrey asserts

that Reimers provided ineffective assistance of counsel. This Court has reviewed Godfrey's

petition and cannot conclude at this time that "the files and records ofthe case conclusively show

that the prisoner is entitled to no relief under 28 U.S.C. § 2255(b). Therefore, this Court will

direct that service of the petition occur.

        Godfrey's petition raises ineffective assistance of trial counsel. The United States Court

ofAppeals for the Eighth Circuit has recognized that the attorney-client privilege may be impliedly

waived when a client attacks his attorney's conduct and raises the issue of ineffectiveness or

incompetence ofcounsel. See Tasbv v. United States. 504 F.2d 332, 336 (8th Cir. 1974); see also



                                                 1
 Case 3:20-cv-03017-RAL Document 3 Filed 01/25/21 Page 2 of 4 PageID #: 11




Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir. 2003)("It has long been the rule in federal

courts that, where a habeas petitioner raises a claim of ineffective assistance of counsel, he waives

the attorney-client privilege as to all communications with his allegedly ineffective lawyer.").

American Bar Association Model Rule of Professional Conduct 1.6 also recognizes that a

disclosure ofinformation may be impliedly authorized under certain circumstances including when

a lawyer must respond to allegations in any proceeding concerning the lawyer's representation of

his or her client. The ABA has issued an opinion advising that former counsel confronted with a

client making ineffective assistance of counsel claims, consistent with their ethical obligations(1)

may not disclose information imparted to him or her in confidence without first obtaining the

informed consent of the former client; and (2) may only disclose such information in "court-

supervised proceedings." ABA Comm. on Ethics & Prof1 Responsibility, Formal Op. 10-456

(2010).

         In consideration of the allegations set forth in Godfrey's 28 U.S.C. § 2255 motion, this

Court has determined that the United States cannot respond to the allegations of ineffective

assistance of counsel without attorney Reimers responding by affidavit to the specific allegations

in the motion concerning his representation of Godfrey. This Court has further determined that if

Godfrey opposes the waiver ofthe attorney-client privilege as it relates to the specific allegations

in his § 2255 motion, those allegations will be stricken from his § 2255 motion. Accordingly, it is

hereby

         ORDERED that service ofthe petition occur on the United States Attorney for the District

of South Dakota under 28 U.S.C. § 2255(b). It is further

         ORDERED that the Clerk of Court send this Order and the attached Attorney-Client

Privilege Waiver form to Godfrey. It is further
 Case 3:20-cv-03017-RAL Document 3 Filed 01/25/21 Page 3 of 4 PageID #: 12




        ORDERED that if the Attorney-Client Privilege Waiver form is not signed and returned to

this Court within 30 days, the allegations of ineffective assistance of counsel will be stricken from

Godfrey's § 2255 motion. It is further

        ORDERED that the United States shall have an extension to answer Godfrey's motion

under 28 U.S.C. § 2255 until twenty-one (21) days after either attorney Reimers furnishes an

affidavit or the ineffective assistance claims are dismissed for Godfrey's refusal to waive the

attorney-client privilege. It is finally

        ORDERED that Godfrey shall have twenty-one(21)days after receipt ofthe United States'

answer to file his reply.



        DATED this 25th day of January, 2021.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE
Case 3:20-cv-03017-RAL Document 3 Filed 01/25/21 Page 4 of 4 PageID #: 13




                         ATTORNEY-CLIENT PRIVILEGE WAIVER


You have made a motion under 28 U.S.C. § 2255 alleging that you received ineffective assistance
From your former lawyer, Wade A.Reimers. The court has reviewed your motion and determined
that an affidavit from your former lawyer concerning the specific allegations in your motion is
necessary in order to evaluate your motions.

The American Bar Association advises your attorney to obtain your consent before disclosing
confidential communications between you and him that may bear on the disposition of your
motion. This is a professional ethics requirement. As a matter of law, you have waived the
attorney-client privilege regarding the allegations of ineffective assistance of counsel in your
motion. This means that if you wish to proceed on your claims ofineffective assistance, you must
allow your communications with your formal counsel concerning the specific claims to be
disclosed to the United States and to the court.


If you wish to proceed with your claims of ineffective assistance of counsel as set forth in your §
2255 motion, you must sign this form and return it to the court. The form authorizes your attorney
to disclose confidential communications only to the extent necessary to address the ineffective
assistance of counsel claims that are raised by your § 2255 motion.

You should know that if you sign this authorization, you run the risk that your attorney will
contradict your statements about his representation of you. However, you should also know that
the court will strike the ineffective assistance of counsel claims in your motion if you do not
authorize your attorney to give an affidavit in response to the ineffective assistance claims.

You must return this form within thirty (30) days from the date of the court's order directing the
Clerk of Court to mail this waiver to you or the allegations ofineffective assistance ofcounsel will
be stricken from your motion under 28 U.S.C. § 2255.

                                       AUTHORIZATION


I have read the document entitled "Attorney-Client Privilege Waiver." I hereby authorize my
former attorney. Wade A. Reimers, to disclose information about confidential work product
communications only to the extent necessary to address the ineffective assistance ofcounsel claims
that are raised by my motion under 28 U.S.C. § 2255.


       Dated this        day of                    ,2021.



                                      Sylvan L. Godfrey, Petitioner
